                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 1 of 13



 1   SEYFARTH SHAW LLP
     William J. Dritsas (SBN 97523)
 2   wdritsas@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, CA 94105-2930
     Telephone: (415) 397-2823
 4   Facsimile: (415) 397-8549

 5   SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
 6   trusche@seyfarth.com
     Timothy M. Fisher (SBN 272392)
 7   tfisher@seyfarth.com
     Zaher Lopez (SBN 272293)
 8   zlopez@seyfarth.com
     601 S. Figueroa Street, Suite 3300
 9   Los Angeles, California 90017
     Telephone: (213) 270-9600
10   Facsimile: (213) 270-9601

11   Attorneys for Defendants
     TESORO REFINING & MARKETING COMPANY LLC;
12   ANDEAVOR; ANDEAVOR LOGISTICS LP

13   Joseph Lavi, Esq. (State Bar No. 209776)
     Vincent C. Granberry, Esq. (State Bar No. 276483)
14   Anwar D. Burton, Esq. (State Bar No. 253504)
     LAVI & EBRAHIMIAN, LLP
15   8889 W. Olympic Blvd., Suite 200
     Beverly Hills, California 90211
16   Telephone: (310) 432-0000
     Facsimile: (310) 432-0001
17
     Attorneys for Plaintiff
18   DEREK L. MCGHEE, on behalf of himself
     and others similarly situated.
19
                                       UNITED STATES DISTRICT COURT
20
                                    NORTHERN DISTRICT OF CALIFORNIA
21

22    DEREK L. MCGHEE, on behalf of himself and           Case No. 4:18-cv-05999-JSW
      others similarly situated,
23                                                        Honorable Jeffrey S. White
                           Plaintiff(s),
24                                                         JOINT CASE MANAGEMENT
               v.                                          STATEMENT
25
      TESORO REFINING & MARKETING                          Date: February 1, 2019
26    COMPANY LLC; ANDEAVOR; ANDEAVOR                      Time: 11:00 a.m.
      LOGISTICS LP; and DOES 1 to 100, inclusive,          Location: Courtroom 5, 2nd Floor
27
                           Defendants.                     Complaint Filed:   August 17, 2018
28


                                           JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 2 of 13



 1            Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 16-9, and the Clerk’s Notice of

 2   October 16, 2018 and the Court’s November 26, 2018 Order, the parties hereby submit their joint case

 3   management statement. The conference of counsel was held on January 11, 2019. Joseph Lavi of Lavi

 4   & Ebrahimian, LLP participated for Plaintiff, and Timothy Rusche of Seyfarth Shaw LLP participated for

 5   Defendants Tesoro Refining and Marketing Company, LLC, Andeavor LLC (formerly known as

 6   “Andeavor”) and Andeavor Logistic LP (collectively, “Defendants”).

 7   1.       Jurisdiction and Service

 8            This Court has jurisdiction of this matter pursuant to 28 U.S.C § 1332(a)(1), 28 U.S.C. § 1331,

 9   and 28 U.S.C. § 1367. The three named defendants have been served. Plaintiff does not anticipate adding
10   any additional defendants at this stage of the litigation. However, if additional defendants are later

11   discovered, Plaintiffs will substitute them for the fictitiously named Doe Defendants as soon as possible,

12   but no later than February 4, 2019, the last day indicated below for amendment of the complaint.

13   Defendants assert the Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) on the basis

14   of preemption of Plaintiff’s claims pursuant to the Labor Management Relations Act (“LMRA”), codified

15   in relevant part at 29 U.S.C. § 185, pursuant to 28 U.S.C. § 1332(a) (diversity jurisdiction), and

16   supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

17   2.       Facts

18            A.    Plaintiff’s Contentions
              Defendants employed Plaintiff and other non-exempt employees in locations throughout
19
20   California, including Contra Costa County at the Tesoro Golden Eagle Refinery located at 150 Solano

21   Way, Pacheco, CA 94553. Plaintiff worked for Defendants as a non-exempt hourly employee on or around

22   May 8, 2000, through on or about August 11, 2017.
23
              This is a putative wage and hour class action brought by Plaintiffs against Defendants on behalf
24
     of themselves and non-exempt California employees alleging violations of California Labor Code and
25
     California Industrial Welfare Commission Wage Orders. Plaintiff alleges that Defendant failed to: pay for
26
     all hours worked at the minimum wage rate of pay in violation of California Labor Code Sections 1194
27

28   and 1197, and the Wage Orders; failed to provide legally compliant meal periods to employees who

                                                        1
                                         JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 3 of 13



 1   worked over 6 hours in a workday in violation of California Labor Code Sections 226.7, 512, 1198, and
 2   the Wage Orders; failed to provide legally compliant rest breaks to employees who worked over 4 hours
 3
     in a workday in violation of California Labor Code Sections 226.7, 1198, and the Wage Orders; and failed
 4
     to timely pay employees all unpaid wages after separation of employment in violation of California Labor
 5
     Code Sections 201 and 202. Plaintiff alleged that these California Labor Code violations also constituted
 6

 7   Unfair Business Practices in violation of the California Business and Professions Code section 17200, et

 8   seq.

 9
              B.       Defendants’ Contentions
10
              Plaintiff and the putative class he seeks to represent work in dozens of different positions, units,
11
     and functions, some of whom are in the union and represented by several different bargaining units at
12
     Defendants’ Northern and Southern California refineries, all under very different operating conditions.
13
     Defendants authorized and permitted Plaintiff and the putative class to take legally compliant meal and
14
     rest periods, and properly compensated Plaintiff and the putative class for all wages earned at the lawful
15
     rates, including pursuant to a collection of collectively bargained agreements and rest and meal period
16
     policies that were negotiated with the full participation of Plaintiff’s union representatives at the different
17
     units and refineries. Moreover, these various collectively bargained policies and agreements were
18
     negotiated in materially different respects to account for “turnover time,” time for donning and doffing,
19
     “on-call time,” operating conditions, Laboratory Technicians’ duties, the provision of meal and rest
20
     periods, a mechanism for reporting and remedying purported meal and rest period violations, and payment
21
     of wages earned at the lawful rate. Defendants’ policies comply with the law in all respects, and Plaintiff
22
     has not identified any facially defective policies.
23
              Specifically, as to Plaintiffs and other Lab Technicians, they are authorized and permitted duty-
24
     free meal and rest periods at legally compliant intervals, and are properly compensated for all wages
25
     earned at the lawful rate. In addition, to the extent employees miss meal or rest periods due to work, they
26
     are to report it and Defendants’ policy is to pay such penalties at the correct rate. The provision of those
27
     meal and rest periods is defined by—and inextricably intertwined with—the terms of over ten current and
28
                                                           2
                                          JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 4 of 13



 1   expired collective bargaining agreements (and other union negotiated agreements and policies) applicable

 2   to the putative class. These collectively bargained agreements and policies address (1) “turnover time,”

 3   (2) time for donning and doffing; (3) on-call time; (4) meal and rest period entitlement, (5) meal and rest

 4   period reporting channels and entitlement to premium pay for any reported violation, (6) shift relief, and

 5   (7) the Plaintiff’s union’s contractual obligation to bargain regarding any alleged non-compliance with

 6   new statutory or judicial interpretations.

 7   3.       Legal Issues

 8            A.       Plaintiff’s Contentions

 9            Whether Defendants failed to failed to pay California non-exempt employees for all time worked
10   at the minimum wage rate.

11            Whether Defendants failed to provide California non-exempt employees with legally compliant

12   meal periods or meal period premium wages for workdays that non-exempt employees worked more than

13   six hours in a workday.

14            Whether Defendants failed to provide California non-exempt employees with legally compliant

15   rest periods or rest period premium wages for workdays that non-exempt employees worked more than

16   four hours in a workday.

17            Whether Defendants failed to provide California non-exempt employees with all unpaid wages,

18   derived from aforementioned payroll practices and meal and rest period practices, after separation of

19   employment from Defendants.
20            Whether this case can properly proceed as a class action.

21            B.       Defendants’ Contentions

22            Plaintiff’s claims are without merit, as Defendants have authorized and permitted legally compliant

23   duty-free and uninterrupted meal and rest periods, and properly compensated Plaintiff and the putative

24   class for all wages earned at the lawful rate pursuant to the collectively-bargained agreements and policies

25   applicable to the putative class.

26            Further, some of Plaintiffs’ claims are preempted by the LMRA in two broad respects. First, they

27   require interpretation of a number of collective bargaining agreements (CBAs) addressing the terms and

28   conditions of Defendants’ authorization of meal and rest periods as well as the “on-call time.”
                                                          3
                                          JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 5 of 13



 1   Specifically, these CBAs set forth Defendants’ policies authorizing and permitting rest periods, the

 2   scheduling and length of meal and rest periods, the nature and extent of employees’ release from duty

 3   during meal and rest periods, and employees’ rights to report violations and receive premium pay for any

 4   non-compliant meal or rest periods. Defendants also have collectively bargained the terms and conditions

 5   for the payment of wages for purported “on-call time.” Plaintiff’s claims place the terms of these CBAs,

 6   letters of agreement, and negotiated policies squarely at issue. Because these claims are substantially

 7   dependent upon and intertwined with these CBAs, they are preempted by the LMRA.

 8            In addition, Plaintiffs’ Complaint includes several deficient claims. Specifically, Plaintiff

 9   improperly: (i) alleges a wage statement violation [Cal. Lab. Code § 226] claim based on Labor Code
10   meal and rest period provisions that cannot support such a claim; (ii) alleges a claim for waiting time

11   penalties [Cal. Lab. Code §§ 201-203] incorrectly predicated on purported meal and rest period violations;

12   (iii) alleges an Unfair Competition Law (“UCL”) claim also based on Labor Code meal and rest period

13   provisions that cannot support such a claim; and (iv) seeks injunctive relief without having standing to do

14   so. These claims and requested remedies thus fail.

15            Finally, as discussed below, Plaintiffs’ lawsuit is fundamentally not suited for class certification,

16   as the proposed class includes employees working at different refineries, in dozens of different positions,

17   units, and functions and Plaintiff has not identified any facially unlawful policy or uniformly applied,

18   unlawful policy.

19   4.       Motions
20            Defendants anticipate filing a Motion to Dismiss and Strike following Plaintiff’s agreed-upon

21   filing of an Amended Complaint. Plaintiffs’ Opposition would be due 21 days after the Motion is filed.

22   Defendants’ reply would be due 14 days after Plaintiffs’ Opposition. Defendant also anticipates filing a

23   motion for summary judgment and may also file a motion to deny class certification.

24            Plaintiff intends to file a Motion for Class Certification and may need to file motions related to

25   discovery, should issues arise. Plaintiff proposes that if Defendants intend to file a Motion for Summary

26   Judgment and/or Adjudication on Plaintiff’s claims, then said motion should be heard prior Plaintiff filing

27   deadline to file a Motion for Class Certification since it may affect the claims at issues for certification

28   purposes.
                                                          4
                                           JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 6 of 13



 1   5.       Amendment of Pleadings

 2            Plaintiff anticipates filing an Amended Complaint on or before February 4, 2019.

 3   6.       Evidence Preservation

 4            The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

 5   Information (“ESI Guidelines”), and confirm that the parties have met and conferred pursuant to Fed. R.

 6   Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues

 7   reasonably evident in this action.

 8   7.       Disclosures

 9            The parties have agreed to exchange initial disclosures, as required by Federal Rule of Civil
10   Procedure 26, by February 15, 2019.

11   8.       Discovery

12            Defendants have served Plaintiff with a Request for Production of Documents, Set One, and

13   noticed Plaintiff’s deposition for March 13, 2019. Further, the parties will exchange initial disclosures by

14   February 15, 2019. No other discovery has been taken to date.

15            A.       Plaintiff’s Position

16            Plaintiff has yet to serve discovery on Defendants. Plaintiff anticipates taking the deposition of

17   Defendant’s PMK after receipt of class information from Defendant. Plaintiff proposes the Parties engage

18   in discovery regarding the propriety of class certification first. Upon the Court’s resolution of Plaintiff’s

19   anticipated Motion for Class Certification, the Parties can then conduct discovery regarding the merits of
20   Plaintiff’s claims. Accordingly, Plaintiff respectfully request that the Court not set a discovery completion

21   deadline until after its resolution of Plaintiff’s anticipated Motion for Class Certification.

22            The Parties do not see any need for limitations or modifications of the discovery rules. The scope

23   of written discovery and deposition testimony shall be in accordance with the Federal Rules of Civil

24   Procedure.

25            Plaintiff proposes utilizing a Belaire-West notice and opt out process to collect putative class

26   member contact information, if and when it becomes necessary. Plaintiff will meet and confer with

27   Defendant on the specific procedures for such a process in an effort to reach an agreement and submit an

28   appropriate proposed stipulated order to the Court.
                                                           5
                                              JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 7 of 13



 1             Plaintiff generally seeks the following, but reserves the right to expand the categories of discovery

 2   sought as needs arise:

 3             (1) Request for Production of Documents: Documents related to Plaintiff's hours and compensation

 4   during his employment; documents related to Class Members hours and compensation during their

 5   employment, e.g., punch history of the class members during the class period with the private information

 6   being redacted and wage statements of the class members during the class period with the private

 7   information being redacted (redacted for purposes of precertification discovery); Documents related to

 8   Defendant’s policies and procedures regarding calculation of minimum and overtime worked hours;

 9   Documents related to Defendant’s policies and procedures regarding calculation of minimum and
10   overtime wages; documents related to Defendant’s policies and procedures regarding wage statements;

11   documents related to Defendant’s policies and procedures regarding time-keeping; documents related to

12   policies related to Defendant’s termination process, if any; documents related to Defendant’s policies and

13   procedures regarding clocking-in and out; punch history of the class members during the class period with

14   the private information being redacted; wage statements and/or pay history corresponding to punch history

15   of the class members during the class period with the private information being redacted; documents

16   related to Plaintiff's hours and compensation during his employment.

17             (2) Interrogatories: explanation of Defendant’s policies and procedures regarding calculation of

18   minimum and overtime worked hours; explanation of Defendant’s policies and procedures regarding

19   calculation of minimum and overtime wages; explanation of Defendant’s policies and procedures
20   regarding rest breaks; explanation of Defendant’s policies and procedures regarding payment of premium

21   wages for missed rest breaks; explanation of Defendant’s policies and procedures regarding payment of

22   final wages; explanation of Defendant’s policies and procedures regarding time-keeping; explanation of

23   Defendant’s termination process; explanation of Defendant’s policies and procedures regarding clocking-

24   in and out; explanation of Defendant’s Wage statements; explanation of Defendant’s policies and

25   procedures regarding wage statements; names and address of the putative class members during the class

26   period;

27             (3) Depositions: Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding

28   attendance; Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding tardiness; Rule
                                                           6
                                            JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 8 of 13



 1   30(b)(6) deponent re: Defendant’s policies and procedures regarding clocking in and out remotely; Rule

 2   30(b)(6) deponent re: Defendant’s policies and procedures regarding termination process; Rule 30(b)(6)

 3   deponent re: Defendant’s policies and procedures regarding calculation of minimum and overtime worked

 4   hours; Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding calculation of minimum

 5   and overtime wages; Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding rest

 6   breaks; Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding payment of premium

 7   wages for missed rest breaks; Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding

 8   payment of final wages; Rule 30(b)(6) deponent re: Defendant’s policies and procedures regarding time-

 9   keeping; Rule 30(b)(6) deponent re: Defendant’s termination process; Rule 30(b)(6) deponent re:
10   Defendant’s policies and procedures regarding clocking-in and out;

11            (4) Assessment of Damages: Plaintiff feels it is premature to provide a good faith estimate

12   regarding the value of the case given that a motion for class certification has not been approved to date,

13   which may limit the perspective class. As such there are too many variables at this time to provide a

14   good faith estimate regarding this case’s value.

15            B.       Defendants’ Position

16            Plaintiff has no basis to conduct class-like discovery in this matter. Plaintiff’s discovery should

17   be limited to the position and location he worked. No discovery related to employees at other locations

18   and in other positions should be permitted because Plaintiff did not work at those locations or in those

19   positions. Plaintiff should not be afforded unfettered access to state-wide discovery merely to conduct
20   a fishing expedition. Plaintiff must have some information about purported company-wide violations

21   before obtaining such class-like discovery. Rojas v. Brinderson Constructors Inc., 567 F. Supp. 2d 1205,

22   1211 (C.D. Cal. 2008) (It is “plaintiffs’ duty to investigate and discover the factual bases of their claims

23   before filing a complaint; discovery is not an open range for plaintiffs to ride roughshod in the hope that

24   their claims may find support.”).

25            Even if Plaintiff could somehow show that he was entitled to such discovery from Defendants,

26   the scope of that discovery should be limited to the location or position in which he worked. See, e.g.,

27   Nguyen v. Baxter Healthcare Corp., 275 F.R.D. 503, 508 (C.D. Cal. 2011) (holding plaintiffs were not

28   entitled to discovery from branch locations where they never worked absent some evidence to indicate
                                                          7
                                          JOINT STATEMENT OF THE CASE
     54407371v.3
                   Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 9 of 13



 1   company-wide violations).

 2            Defendants intend to propound additional written discovery to Plaintiff and to take Plaintiff and

 3   putative class members’ depositions. Defendants do not currently foresee issues relating to disclosure,

 4   discovery or preservation of ESI. Lastly, as detailed below, Defendants propose that a schedule be

 5   established through the class certification motion. Defendants therefore propose that a further CMC be

 6   set to establish subsequent discovery deadlines once it is determined whether or not a class will be certified

 7   in this matter.

 8   9.       Class Actions

 9            Plaintiff intends to prove that Defendants employed common policies and procedures as to
10   calculating the employees worked hours and regular rate of pay.             Plaintiff intends to prove that

11   Defendants’ common policies and procedures failed to properly pay its California non-exempt employees

12   for all time worked at the minimum wage rate. Plaintiff intends to prove that Defendants’ common

13   policies and procedures failed to provide its California non-exempt employees legally compliant meal

14   breaks when they worked in shifts of more than 5 hours and that Defendant failed to provide those

15   employees with premium wages for missed meal breaks. Plaintiff intends to prove that Defendant’ s

16   common policies and procedures failed to provide the resigned and/or terminated employees with their

17   final wages within the statutory time periods.

18            Plaintiff proposes a Class Certification deadline of eight (8) months after this Court Rules on

19   Defendant’ s Motion for Summary Judgment or in the alternative Summary Adjudication.
20            Defendants’ position is that the merits of the underlying claims present highly individualized

21   questions incapable of class resolution. Defendants meal and rest period, timekeeping, pay, and on-call

22   policies are facially lawful. Absent a commonly applied unlawful policy, Plaintiff is left to rely on a

23   purported divergence between lawful meal and rest period, timekeeping, pay, and on-call policies and

24   actual practice, which necessarily presents individualized questions not subject to common proof or

25   common resolution.

26            In addition, it is Defendants’ position that the class includes employees working at different

27   refineries in dozens of distinct positions, units, and functions, with vastly different functions and work

28   conditions, unique shift scheduling practices and policies, different management and supervisors, and
                                                          8
                                          JOINT STATEMENT OF THE CASE
     54407371v.3
                Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 10 of 13



 1   diverse shift relief practices, all governed by ten different current and expired collective bargaining

 2   agreements.

 3            Defendants propose the following schedule regarding Class Certification briefing: Plaintiffs will

 4   file their Motion by September 20, 2019. Defendants’ Oppositions will be filed no later than October 21,

 5   2019, and replies filed no later than November 20, 2019, with the hearing on December 13, 2019, 9:00

 6   a.m., or as soon thereafter as the matter may be heard by the Court.

 7            All attorneys of record have reviewed the Procedural Guidance for Class Action Settlements.

 8   10.      Related Cases

 9            The parties are not aware of any related cases.
10   11.      Relief

11            Plaintiff seeks unpaid wages, penalties and injunctive relief.       Plaintiff also seeks statutory
12   attorney’s fees and recoverable costs, which cannot be computed at this time as litigation is ongoing.
13   Plaintiff is not able to estimate the damages at this time since Plaintiff does not the size of the class and
14   has not been provided with the Putative Class Members’ timecards.
15            Plaintiff asserts that once liability is determined, the damages can be calculated by analyzing the

16   timecards as well as surveys to determine the unpaid wages, as well as determining missed meal and/or

17   rest breaks.

18            Defendants contend that their pay, meal and rest period, and other employment practices are lawful

19   and that Plaintiff and the putative class members are not entitled to recover any damages, penalties, fees
20   or costs.

21   12.      Settlement and ADR

22            The parties did not discuss or consider settlement or other ADR options. Plaintiff would be

23   amenable to early private mediation if Defendants would agree to informally and/or informally produce

24   information which would allow Plaintiff to properly evaluate the scope, strength, and weaknesses of the

25   lawsuit.

26   13.      Consent to Magistrate Judge For All Purposes

27            The parties do not consent to having a magistrate judge conduct all proceedings in the case.

28   14.      Other References
                                                          9
                                          JOINT STATEMENT OF THE CASE
     54407371v.3
                Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 11 of 13



 1             The parties do not believe that the case is suitable for reference to binding arbitration, a special

 2   master, or the Judicial Panel of Multidistrict Litigation.

 3   15.       Narrowing of Issues

 4             As noted above, Plaintiff intends to file an amended Complaint removing the fourth cause of action

 5   for failure to provide complete and accurate wage statements. Additionally, the amended complaint will

 6   narrow the scope of Plaintiff’s meal period claims to exclude employees who were covered by, or entered

 7   into an on-duty meal period agreement with Defendant within the four prior years prior to the filing of the

 8   initial Complaint to the present.

 9   16.       Expedited Trial Procedure
10             This case is not suitable to be handled on an expedited basis with streamlined procedures.

11   17.       Scheduling

12             Plaintiff will file an amended complaint by February 4, 2019. The Parties agree that initial

13   disclosures will be exchanged by February 15, 2019. As noted above, Plaintiff proposes a Class

14   Certification filing deadline of eight (8) months after this Court Rules on Defendant’ s Motion to Summary

15   Judgment or in the alternative Summary Adjudication. Plaintiff proposes a trial setting conference to occur

16   following a ruling on Plaintiff’s motion for class certification at which time the Parties will better know

17   the scope of the case and appropriate deadlines for designation of experts, discovery cutoff, pretrial

18   conference, and trial.

19             Defendants propose that a schedule be established through the class certification motion as
20   follows:

21                                         Event                                         [Proposed] Date
22         Last day to serve initial disclosures:                                 January 25, 2019
23         Last day to amend Complaint:                                           February 4, 2019
           Class Certification
24
                  •       Motion:                                                 •    September 20, 2019
25                •       Opposition:                                             •    October 21, 2019
                  •       Reply:                                                  •    November 20, 2019
26                •       Hearing [proposed]:                                     •    Dec. 13, 2019, 9:00 a.m.
27   Defendants maintain that it is premature to set further dates prior to determining class certification. Once
28   it is determined whether or not a class will be certified in this matter, Defendants propose that a further
                                                          10
                                             JOINT STATEMENT OF THE CASE
     54407371v.3
               Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 12 of 13



 1   CMC be set to establish subsequent deadlines.

 2   18.      Trial

 3            The parties anticipate that the case will be tried to a jury. Given the preliminary stage of this case,

 4   the fact that the parties have yet to engage in any formal discovery, and unless and until the Court

 5   determines whether this case shall proceed as a class action, the parties believe it is premature to consider

 6   the length of trial. The parties request that they be permitted to file a Case Management Statement

 7   regarding issues related to trial after the Court rules on class certification.

 8   19.      Disclosure of Non-party Interested Entities or Persons

 9            The parties certify that the following listed persons, associations of persons, firms, partnerships,
10   corporations (including parent corporations), or other entities other than the parties themselves known by

11   the party to have either: (i) a financial interest (of any kind) in the subject matter in controversy or in a

12   party to the proceeding; or (ii) any other kind of interest that could be substantially affected by the outcome

13   of the proceeding:

14            Plaintiff certifies that the named Plaintiff and putative class are the only persons with an interest

15   in the litigation.

16            Defendants certify that, other than the named parties, only Andeavor LLC (formerly Andeavor)

17   has an interest in the litigation.

18   20.      Professional Conduct

19            The attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for
20   the Northern District of California.

21   21.      Other Matters

22            There are no other matters not listed above, which would help to facilitate the just, speedy, and

23   inexpensive disposition of this matter.

24

25

26

27

28
                                                           11
                                            JOINT STATEMENT OF THE CASE
     54407371v.3
               Case 4:18-cv-05999-JSW Document 25 Filed 01/25/19 Page 13 of 13



 1    DATED: January 25, 2019                                 Respectfully submitted,

 2                                                            SEYFARTH SHAW LLP

 3

 4                                                            By: /s/ Zaher Lopez
                                                                  William J. Dristas
 5                                                                Timothy M. Rusche
 6                                                                Timothy M. Fisher
                                                                  Zaher Lopez
 7                                                            Attorneys For Defendants
                                                              TESORO REFINING & MARKETING
 8                                                            COMPANY LLC; ANDEAVOR LLC (formerly
                                                              Andeavor); ANDEAVOR LOGISTICS LP
 9
10     DATED: January 25, 2019
11                                                            Respectfully submitted,

12                                                            LAVI & EBRAHIMIAN, LLP

13

14                                                            By: /s/ Vincent C. Granberry
                                                                  Joseph Lavi
15                                                                Vincent C. Granberry
                                                              Attorneys For Plaintiff
16                                                            DEREK L. MCGHEE, on behalf of himself and
                                                              others similarly situated,
17

18

19
20                            ATTESTATION PURSUANT TO LOCAL RULE 5-1
21            I, Zaher Lopez, attest that concurrence in the filing of this Stipulation has been obtained from
22   each of the other signatories.
23

24                                                               By: /s/ Zaher Lopez
25                                                                   Zaher Lopez

26

27

28
                                                         12
                                          JOINT STATEMENT OF THE CASE
     54407371v.3
